Citation Nr: 1338682	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease (DJD).  

2.  Entitlement to an initial compensable rating for left ear hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served in the Army Reserves, with a verified period of active duty for training (ACDTURA) from July to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

The issue of entitlement to a TDIU has not previously been addressed by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A December 2011 VA examination report indicates that the Veteran had been retired as a mechanic since 2007 and was unable to work because of his back and knees.  During the April 2012 hearing, the Veteran testified that he was unable to do mechanic work because of his left knee disability.  As the evidence suggests that the Veteran may be unemployed due to his service-connected left knee disability, the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the claim for a higher initial rating.

In August 2010, the Veteran submitted evidence reportedly in support of his "lumbar claim, currently on appeal."  The claims file does not reflect that a claim for service connection for a lumbar spine disability has been adjudicated.  Additionally, in his December 2008 claim for service connection, the Veteran reported that he was seeking service connection for a left ear condition.  Service treatment records reflect complaints regarding difficulty hearing and leaking fluid from the ear, with diagnosis of and treatment for otitis media.  A May 2006 Report of Medical History notes that the Veteran had left ear drainage and chronic mycotic otitis externa.  Private treatment records dated from February 2005 to December 2008 reflect diagnoses of and treatment for otitis externa.  The October 2009 rating decision granted service connection for left ear hearing loss; however, the evidence of record reflects that the December 2008 claim also raised a claim for service connection for a left ear condition other than hearing loss, to include otitis externa.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (the report of a recent diagnosis prior to the filing of a claim for benefits is relevant evidence which must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency).  The claims file does not reflect that this claim has been adjudicated.  

The issues of entitlement to service connection for a lumbar spine disability and a left ear disability other than hearing loss, to include otitis externa, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required to provide the Veteran notice regarding the claim for a TDIU, to obtain additional pertinent treatment records, and to afford the Veteran new VA examinations.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for a TDIU.  Furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) outstanding treatment records from the Dallas VA Medical Center (VAMC), to include any reports of audiometric testing performed in December 2009, January 2010, and August 2011, as well as treatment records dated since December 2011; (2) treatment records from Dr. C.M. (as identified in a December 2008 VA Form 21-4142); and (3) treatment records from Dr. N.K., dated since February 2009 (as identified in an August 2010 statement).

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Conduct all necessary notice, development, and adjudication of the claims for service connection for a lumbar spine disability and a left ear disability other than hearing loss, to include otitis externa.  

4.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected left ear hearing loss.  

In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's left ear hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected left knee disability.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file or Virtual VA e-folder, and the claims for service connection for a lumbar spine disability and a left ear disability other than hearing loss, to include otitis externa, have been adjudicated, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



